Filed Pursuant to Rule 424(b)(3) Registration Statement File No. 333-165509 SUBSCRIPTION AND COMMMUNITY OFFERING PROSPECTUS (Proposed Holding Company for ViewPoint Bank) Up to 23,000,000 Shares of Common Stock (Subject to Increase to up to 26,450,000 Shares) $10.00 per Share ViewPoint Financial Group, Inc., a Maryland corporation referred to throughout this document as New ViewPoint Financial Group, is offering up to 23,000,000 shares of common stock for sale at $10.00 per share in connection with the conversion of ViewPoint MHC from the mutual holding company to the stock holding company form of organization.The shares being offered represent the 56.9% ownership interest in ViewPoint Financial Group currently owned by ViewPoint MHC.ViewPoint Financial Group’s common stock is currently traded on the Nasdaq Global Select Market under the trading symbol “VPFG.”We expect that New ViewPoint Financial Group’s shares of common stock will trade on the Nasdaq Global Select Market under the trading symbol " VPFGD " for a period of 20 trading days following the completion of this stock offering.Thereafter the trading symbol will revert to " VPFG " . We are offering the common stock for sale on a best efforts basis.The shares are first being offered in a subscription offering to current and former depositors of ViewPoint Bank as of the eligibility dates, with aggregate account balances of at least $50, and tax-qualified employee benefit plans of ViewPoint Bank as described in this prospectus.Shares not purchased in the subscription offering will simultaneously be offered to the general public in a community offering, with a preference given to residents of the communities served by ViewPoint Bank and existing shareholders of ViewPoint Financial Group.Existing shareholders of ViewPoint Financial Group do not have priority rights in the subscription offering, absent any status they may have as depositors.We may also offer shares of common stock not subscribed for in the subscription and community offerings in a syndicated community offering through a syndicate of selected dealers. We must sell a minimum of 17,000,000 shares in the offering in order to complete the offering.We may sell up to 26,450,000 shares of common stock because of demand for the shares, as a result of regulatory considerations or changes in market conditions, without resoliciting purchasers.Sandler O’Neill & Partners, L.P. will assist us in selling the shares on a best efforts basis in the subscription and community offerings and will serve as sole book-running manager for the syndicated community offering.Neither Sandler O’Neill & Partners, L.P. nor any member of the syndicate group is required to purchase any shares of common stock in the offering. In addition to the shares we are selling in the offering, the remaining 43.1% interest in ViewPoint Financial Group common stock currently held by the public will be exchanged for shares of common stock of New ViewPoint Financial Group using an exchange ratio that will result in the existing public shareholders owning approximately the same percentage of New ViewPoint Financial Group common stock as they owned of ViewPoint Financial Group common stock immediately prior to the completion of the conversion.We will issue up to 17,424,296 shares of common stock in the exchange, which may be increased to up to 20,037,940 shares of common stock if we sell 26,450,000 shares of common stock in the offering. The minimum order is 25 shares.The subscription offering will expire at 5:00 p.m., Central Time, on June 15 , 2010.We expect that the community offering will terminate at the same time, although it may be extended without notice to you until July 30, 2010, unless the Office of Thrift Supervision approves a later date.No single extension may exceed 90 days and the offering must be completed by June 28 , 2012.Once submitted, orders are irrevocable unless the offering is terminated or is extended beyond July 30 , 2010, or the number of shares of common stock to be sold is increased to more than 26,450,000 shares or decreased to less than 17,000,000 shares.Funds received prior to the completion of the subscription and community offering will be held in a segregated account at ViewPoint Bank, or, at our discretion, at another federally insured depository institution, and will earn interest at ViewPoint Bank’s regular savings rate, which is currently 0.25 %.If the subscription and community offerings are terminated, purchasers will have their funds returned promptly, with interest.If the offering is extended beyond July 30 , 2010, we will resolicit purchasers, and you will have the opportunity to maintain, change or cancel your order.If you do not provide us with a written indication of your intent, your order will be canceled and your funds will be returned to you, with interest.If there is a change in the offering range, we will promptly return all funds with interest, and all subscribers will be provided with updated information and given the opportunity to place a new order. Completion of the conversion and offering is subject to several conditions, including the approval of the plan of conversion and reorganization by a vote of at least a majority of the outstanding shares of ViewPoint Financial Group, excluding shares held by ViewPoint MHC.See “Summary – Conditions to Completion of the Conversion.” OFFERING SUMMARY Price:$10.00 per share Minimum Midpoint Maximum Adjusted Maximum Number of shares Gross offering proceeds $ Estimated offering expenses excluding selling agent commission and expenses $ Estimated selling agent commissions and expenses(1) $ Net proceeds $ Net proceeds per share $ Includes: (i) fees payable by us to Sandler O’Neill & Partners, L.P. in connection with the subscription and community offerings equal to 0.75% of the aggregate amount of common stock sold in the subscription and community offerings (net of insider purchases and shares purchased by our employee stock ownership plan), and (ii) fees and selling commissions payable by us to Sandler O’Neill & Partners, L.P. and any other broker-dealers participating in the syndicated community offering equal to 5.5% of the aggregate amount of common stock sold in the syndicated community offering, assuming that one-half of the offering is sold in the subscription and community offerings and the remaining one-half of the offering will be sold in the syndicated community offering, and other expenses of the offering payable to Sandler O’Neill & Partners, L.P. and the other broker-dealers that may participate in the syndicated community offering.See “Pro Forma Data” on page43 and “The Conversion and Offering–Marketing Arrangements” on page 147 . This investment involves a degree of risk, including the possible loss of principal. Please read “Risk Factors” beginning on page 18. These securities are not deposits or savings accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.None of the Securities and Exchange Commission, the Office of Thrift Supervision, the Federal Deposit Insurance Corporation, or any state securities regulator has approved or disapproved of these securities or determined if this prospectus is accurate or complete.Any representation to the contrary is a criminal offense. SANDLER O’NEILL + PARTNERS, L.P. For assistance, please contact the Conversion Center at (972) 801-5781 or toll free at (877) 613-8160 . The date of this prospectus is May 6 , 2010 TABLE OF CONTENTS Page SUMMARY 1 RISK FACTORS 18 RECENT DEVELOPMENTS OF VIEWPOINT FINANCIAL GROUP AND SUBSIDIARY 29 SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA OF VIEWPOINT FINANCIAL GROUP AND ITS SUBSIDIARY 34 FORWARD-LOOKING STATEMENTS 36 HOW WE INTEND TO USE THE PROCEEDS FROM THE OFFERING 37 OUR POLICY REGARDING DIVIDENDS 39 MARKET FOR THE COMMON STOCK 39 HISTORICAL AND PRO FORMA REGULATORY CAPITAL COMPLIANCE 41 CAPITALIZATION 42 PRO FORMA DATA 45 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 50 BUSINESS OF NEW VIEWPOINT FINANCIAL GROUP 75 BUSINESS OF VIEWPOINT FINANCIAL GROUP AND VIEWPOINT BANK 75 SUPERVISION AND REGULATION FEDERAL AND STATE TAXATION MANAGEMENT BENEFICIAL OWNERSHIP OF COMMON STOCK SUBSCRIPTIONS BY DIRECTORS AND EXECUTIVE OFFICERS THE CONVERSION AND OFFERING COMPARISON OF SHAREHOLDERS’ RIGHTS FOR EXISTING SHAREHOLDERS OF VIEWPOINT FINANCIAL GROUP RESTRICTIONS ON ACQUISITION OF NEW VIEWPOINT FINANCIAL GROUP DESCRIPTION OF CAPITAL STOCK OF NEW VIEWPOINT FINANCIAL GROUP FOLLOWING THE CONVERSION TRANSFER AGENT EXPERTS i LEGAL MATTERS WHERE YOU CAN FIND ADDITIONAL INFORMATION INDEX TO CONSOLIDATED FINANCIAL STATEMENTS OF VIEWPOINT FINANCIAL GROUP AND SUBSIDIARY F-1 ii SUMMARY The following summary explains the material aspects of the conversion, the offering and the exchange of existing shares of ViewPoint Financial Group common stock for shares of New ViewPoint Financial Group common stock.It may not contain all of the information that is important to you.Before making an investment decision you should read the remainder of this prospectus carefully, including the consolidated financial statements, the notes to the consolidated financial statements and the section entitled “Risk Factors.” The Companies ViewPoint Financial Group, Inc.ViewPoint Financial Group, Inc., referred to in this prospectus as New ViewPoint Financial Group, is a newly formed Maryland corporation that was incorporated in March 2010 to be the successor corporation to ViewPoint Financial Group upon completion of the conversion.While Office of Thrift Supervision regulations contemplate the use of federally chartered entities in the mutual holding company structure, fully converted public stock holding companies must be state-chartered entities.New ViewPoint Financial Group will own all of the outstanding shares of common stock of ViewPoint Bank upon completion of the conversion.New ViewPoint Financial Group’s executive offices are located at 1309 W. 15th Street, Plano, Texas 75075.Our telephone number at this address is (972) 578-5000. ViewPoint MHC.ViewPoint MHC is the federally chartered mutual holding company of ViewPointFinancial Group.ViewPoint MHC’s principal business activity is the ownership of 14,183,812 shares of common stock of ViewPoint Financial Group, or 57% of the issued and outstanding shares as of the date of this prospectus.After the completion of the conversion, ViewPoint MHC will cease to exist. ViewPoint Financial Group.ViewPoint Financial Group is a federally chartered stock holding company that owns all of the outstanding common stock of ViewPoint Bank.At December 31, 2009, ViewPoint Financial Group had consolidated assets of $2.38 billion, deposits of $1.80 billion and shareholders’ equity of $205.7 million.After the completion of the conversion, ViewPoint Financial Group will cease to exist, and will be succeeded by New ViewPoint Financial Group.As of the date of this prospectus, ViewPoint Financial Group had 24,929,157 shares of common stock issued and outstanding, of which 14,183,812 shares were owned by ViewPoint MHC.The remaining 10,745,345 shares of ViewPoint Financial Group common stock outstanding as of the date of this prospectus were held by the public. ViewPoint Bank.ViewPoint Bank is a federally chartered stock savings bank headquartered in Plano, Texas and the wholly - owned subsidiary of ViewPoint Financial Group.ViewPoint Bank was originally founded in 1952 as a credit union and converted to a federal mutual (meaning no shareholders) savings bank in 2006.Later that year, ViewPoint Bank converted to stock form and became the wholly - owned subsidiary of ViewPoint Financial Group as part of a mutual holding company reorganization and stock issuance. Our Business Strategy Our principal objective is to remain an independent, community-oriented financial institution serving customers in our primary market area.Our Board of Directors has sought to accomplish this objective through the adoption of a strategy designed to maintain profitability, a strong capital position and high asset quality.This strategy primarily involves: Continuing the growth and diversification of our loan portfolio.During the past five years, we have successfully transitioned our lending activities from a predominantly consumer-driven model to a more diversified consumer and business lender by emphasizing three key lending initiatives: our Purchase Program, through which we fund third party mortgage bankers; residential mortgage lending through our own mortgage banking company; and commercial real estate lending.Additionally, we will seek to diversify our loan portfolio by increasing secured commercial and industrial lending to small to mid-sized businesses in our market area.Loan diversification improves our earnings because commercial real estate and commercial and industrial loans generally have higher interest rates than residential mortgage loans.Another benefit of commercial lending is that it improves the sensitivity of our interest-earning assets because commercial loans typically have shorter terms than residential mortgage loans and frequently have variable interest rates. Maintaining our historically high level of asset quality.We believe that strong asset quality is a key to long-term financial success.We have sought to maintain a high level of asset quality and moderate credit risk by strictly adhering to our strong lending policies, as evidenced by historical low charge-off ratios and non-performing assets.Although we intend to continue our efforts to grow our loan portfolio, including through commercial real estate and business lending, we intend to continue our philosophy of managing credit exposures through our conservative approach to lending. Capturing our customers’ full relationship.We offer a wide range of products and services that provide diversification of revenue sources and solidify our relationship with our customers.We focus on core retail and business deposits, including savings and checking accounts, that lead to long-term customer retention.Our recently introduced Absolute Checking account product, which offers a higher rate of interest when a required minimum number of electronic transactions and other requirements are satisfied, provides cost savings and drives fee revenue while providing what we believe to be a stable customer relationship.As part of our commercial lending process we cross-sell the entire business banking relationship, including non-interest bearing deposits and business banking products, such as online cash management, treasury management, wires, and direct deposit /payment processing. Expanding our reach.In addition to deepening our relationships with existing customers, we intend to expand our business to new customers by leveraging our well-established involvement in the community and by selectively emphasizing products and services designed to meet their banking needs.We also intend to continue to pursue expansion in our market area through growth of our branch network.In 2009, we announced plans to open more free-standing, full service community bank offices and to transition away from limited grocery store banking offices.As a result, in 2009, we closed ten grocery store banking centers and opened three new full service community bank offices.We may also consider the acquisition of other financial institutions or branches of other banks primarily in, or adjacent to, the State of Texas, although currently no specific transactions are planned. As a community bank, we strive to make banking feel more like a partnership with our customers than simply providing an account or loan.We offer the wide variety of resources that customers typically expect from a large bank while giving the personal attention found at a community bank.We support the communities we serve by donating thousands of volunteer hours to a multitude of worthy causes; in fact, our community reinvestment activities received the highest rating of “Outstanding” from the Office of Thrift Supervision. Our Current Organizational Structure In 2006, ViewPoint Financial Group became the mid-tier stock holding company of ViewPoint Bank, owning 100% of its stock, and conducted an initial public offering by selling a minority of its common stock to the public.The majority of the outstanding shares of common stock of ViewPoint Financial Group are owned by ViewPoint MHC, which is a federally chartered mutual holding company with no shareholders. Pursuant to the terms of the Amended and Restated Plan of Conversion and Reorganization of ViewPoint MHC, which is referred to throughout this prospectus as the plan of conversion and reorganization, ViewPoint Bank will convert from the mutual holding company to the stock holding company corporate structure.As part of the conversion, we are offering for sale in a subscription offering, a community offering and possibly a syndicated community offering, the majority ownership interest of ViewPoint Financial Group that is currently owned by ViewPoint MHC.Upon completion of the conversion, ViewPoint MHC will cease to exist, and we will complete the transition from partial to full public stock ownership.In addition, as part of the conversion, existing public shareholders of ViewPoint Financial Group will receive shares of common stock of New ViewPoint Financial Group in exchange for their shares of ViewPoint Financial Group common stock pursuant to an exchange ratio that maintains the same percentage ownership in ViewPoint Financial Group (excluding any new shares purchased by them in the offering and their receipt of cash in lieu of fractional exchange shares) that existing shareholders had in ViewPoint Financial Group immediately prior to the completion of the conversion and offering. 2 The following diagram shows our current organizational structure: Our Organizational Structure Following the Conversion After the conversion and offering are completed, we will be organized as a fully public stock holding company, as follows: Reasons for the Conversion and the Offering Our primary reasons for converting and raising additional capital through the offering are: ● to support internal growth through lending in the communities we serve; 3 ● to improve our capital position during a period of significant economic uncertainty, especially for the financial services industry (although, as of December 31, 2009, ViewPoint Bank was considered “well capitalized” for regulatory purposes and is not subject to any directive or recommendation from the Office of Thrift Supervision or the Federal Deposit Insurance Corporation to raise capital); ● to finance the acquisition of branches from other financial institutions or build or lease new branch facilities primarily in, or adjacent to, the State of Texas, although we do not currently have any agreements or understandings regarding any specific acquisition transaction; ● to enhance existing products and services, and support the development of new products and services by investing, for example, in technology to support growth and enhanced customer service; ● the stock holding company structure is a more familiar form of organization, which we believe will make our common stock more appealing to investors, and will give us greater flexibility to access the capital markets through possible future equity and debt offerings, although we have no current plans, agreements or understandings regarding any additional securities offerings; ● to eliminate some of the uncertainties associated with proposed financial regulatory reforms which may result in changes to our primary bank regulator and holding company regulator as well as changes in regulations applicable to us, including, but not limited to, capital requirements, payment of dividends and conversion to full stock form; ● to improve the liquidity of our shares of common stock and shareholder returns through higher earnings and more flexible capital management strategies; and ● to finance, where opportunities are presented, the acquisition of financial institutions or other financial service companies primarily in, or adjacent to, the State of Texas, although we do not currently have any understandings or agreements regarding any specific acquisition transaction. Terms of the Offering We are offering between 17,000,000 and 23,000,000 shares of common stock to eligible depositors of ViewPoint Bank, to our tax-qualified employee benefit plans, including our employee stock ownership plan and, to the extent shares remain available, to natural persons residing in the Dallas/Ft. Worth Metroplex or the Texas counties of Collin, Dallas, Denton and Tarrant, to our existing public shareholders and to the general public.The number of shares of common stock to be sold may be increased to up to 26,450,000 as a result of regulatory considerations, demand for our shares, or changes in the market for financial institution stocks.Unless the number of shares of common stock to be offered is increased to more than 26,450,000 shares or decreased to fewer than 17,000,000 shares, or the offering is extended beyond July 30 , 2010, purchasers will not have the opportunity to modify or cancel their stock orders once submitted.If the number of shares of common stock to be sold is increased to more than 26,450,000 shares or decreased to fewer than 17,000,000 shares, or if the offering is extended beyond July 30 , 2010, purchasers will have the opportunity to maintain, cancel or change their orders for shares of common stock during a designated resolicitation period or have their funds returned promptly with interest.If, in that event, you do not provide us with written indication of your intent, your stock order will be canceled, your funds will be returned to you with interest calculated at ViewPoint Bank’s regular savings rate and any deposit account withdrawal authorizations will be canceled. The purchase price of each share of common stock to be offered for sale in the offering is $10.00.All investors will pay the same purchase price per share.Investors will not be charged a commission to purchase shares of common stock in the offering.Sandler O’Neill & Partners, L.P., our marketing agent in the offering, will use its best efforts to assist us in selling shares of our common stock.Sandler O’Neill & Partners, L.P. is not obligated to purchase any shares of common stock in the offering. We are also offering for sale to the general public in a syndicated offering through a syndicate of selected dealers shares of our common stock not purchased in the subscription offering or the community offering.We may begin the syndicated community offering at any time following the commencement of the subscription offering.Sandler O’Neill & Partners, L.P. is acting as sole book-running manager and Sterne, Agee & Leach, Inc. is acting as co-manager for the syndicated community offering, which is also being conducted on a best efforts basis.Neither Sandler O’Neill & Partners, L.P., Sterne Agree & Leach, Inc. nor any other member of the syndicate is required to purchase any shares in the syndicated community offering.Alternatively, we may sell any remaining shares in an underwritten public offering, which would be conducted on a firm commitment basis. 4 How We Determined the Offering Range, the Exchange Ratio and the $10.00 Per Share Stock Price The offering range and exchange ratio are based on an independent appraisal of the estimated market value of New ViewPoint Financial Group, assuming the conversion, the exchange and the offering are completed.Feldman Financial Advisors, Inc., an appraisal firm experienced in appraisals of financial institutions, has estimated that, as of March 5, 2010, this estimated pro forma market value ranged from $298.8 million to a maximum of $404.2 million, with a midpoint of $351.5 million.Based on this valuation, the 57% ownership interest of ViewPoint MHC being sold in the offering and the $10.00 per share price, the number of shares of common stock being offered for sale by New ViewPoint Financial Group will range from 17,000,000 shares to 23,000,000 shares.The $10.00 per share price was selected primarily because it is the price most commonly used in mutual-to-stock conversions of financial institutions.The exchange ratio will range from 1.1985 shares at the minimum of the offering range to 1.6216 shares at the maximum of the offering range in order to approximately preserve the existing percentage ownership of public shareholders of New ViewPoint Financial Group (excluding any new shares purchased by them in the offering and their receipt of cash in lieu of fractional exchange shares).If the demand for shares or market conditions warrant, the appraisal can be increased by 15%.At this adjusted maximum of the offering range, the estimated pro forma market value is $464.9 million, the number of shares of common stock offered for sale will be 26,450,000 and the exchange ratio will be 1.8648 shares. The independent appraisal is based primarily on ViewPoint Financial Group’s financial condition and results of operations, the pro forma impact of the additional capital raised by the sale of shares of common stock in the offering, and an analysis of a peer group of 10 publicly traded savings bank and thrift holding companies that Feldman Financial Advisors, Inc. considered comparable to New ViewPoint Financial, Inc. The appraisal peer group consists of the following companies.Total assets are as of December 31, 2009. Company Name and Ticker Symbol Exchange Headquarters Total Assets (in millions) Bank Mutual Corporation (BKMU) Nasdaq Milwaukee, WI Brookline Bancorp, Inc. (BRKL) Nasdaq Brookline, MA Danvers Bancorp, Inc. (DNBK) Nasdaq Danvers, MA Dime Community Bancshares, Inc. (DCOM) Nasdaq Brooklyn, NY ESB Financial Corporation (ESBF) Nasdaq Ellwood City, PA Flushing Financial Corporation (FFIC) Nasdaq Lake Success, NY OceanFirst Financial Corp. (OCFC) Nasdaq Toms River, NJ Provident New York Bancorp (PBNY) Nasdaq Montebello, NY TrustCo Bank Corp NY (TRST) Nasdaq Glenville, NY United Financial Bancorp, Inc. (UBNK) Nasdaq West Springfield, MA The independent appraisal does not indicate actual market value.Do not assume or expect that the estimated pro forma market value as indicated above means that, after the offering, the shares of our common stock will trade at or above the $10.00 purchase price. The following table presents a summary of selected pricing ratios for the peer group companies and New ViewPoint Financial Group (on a pro forma basis).The pricing ratios are based on earnings and other information as of and for the twelve months ended December 31, 2009, stock price information as of March 5, 2010, as reflected in Feldman Financial Advisors, Inc.’s appraisal report, dated March 5, 2010, and the number of shares outstanding as described in “Pro Forma Data.”Compared to the average pricing of the peer group, our pro forma pricing ratios at the maximum of the offering range indicated a discount of 14.9% on a price-to-book value basis, a discount of 25.6% on a price-to-tangible book value basis, and a premium of 42.3% on a price-to-core earnings basis. 5 Price-to-core- earnings multiple(1) Price-to-book value ratio Price-to-tangible book value ratio New ViewPoint Financial Group (on a pro forma basis, assuming completion of the conversion) Minimum x % % Midpoint x % % Maximum x % % Adjusted Maximum x % % Valuation of peer group companies, as of March 5, 2010 Average x % % Median x % % Information is derived from the Feldman Financial Advisors, Inc. appraisal report and is based upon estimated core earnings for the twelve months ended December 31, 2009.These ratios are different from the ratios in “Pro Forma Data.” Our Board of Directors, in reviewing and approving the independent appraisal, considered the range of price-to-core earnings multiples, the range of price-to-book value and price-to-tangible book value ratios at the different ranges of shares of common stock to be sold in the offering, and did not consider one valuation approach to be more important than the other.Instead, in approving the independent appraisal, the Board of Directors concluded that these ranges represented the appropriate balance of the three approaches to establishing our estimated valuation range, and the number of shares of common stock to be sold, in comparison to the peer group institutions.The estimated appraised value and the resulting discounts and premiums took into consideration the potential financial impact of the offering as well as the trading price of ViewPoint Financial Group common stock, which increased from $13.81 per share on January 25, 2010, the closing price on the last trading day immediately preceding the announcement of the conversion, to $15.48 per share, the closing price on March 5, 2010, the effective date of the independent appraisal. Feldman Financial Advisors, Inc. will update the independent appraisal prior to the completion of the conversion.If the estimated appraised value changes to either below $298.8 million or above $464.9 million, then, after consulting with the Office of Thrift Supervision, we may: set a new offering range and resolicit persons who submitted stock orders; terminate the offering and promptly return all funds; or take such other actions as may be permitted by the Office of Thrift Supervision and the SEC.See “The Conversion and Offering - Stock Pricing and Number of Shares to be Issued.” After-Market Performance of Second-Step Conversion Offerings The following table provides information regarding the after-market performance of the “second-step” conversion offerings completed between January 1, 2008 and March 5, 2010. A “second-step” conversion is a stock offering by a stock-form savings institution or its holding company that is majority-owned by a mutual holding company where the mutual holding company structure will terminate in connection with the offering. As part of its appraisal of our pro forma market value, Feldman Financial Advisors, Inc. considered the after-market performance of these second-step conversion offerings.None of these companies were included in the peer group of 10 publicly traded companies utilized by Feldman Financial Advisors, Inc. in performing its valuation analysis. Because the market for stocks of financial institutions was very volatile over the past two years, a relatively small number of second-step conversion offerings were completed during this period as compared to prior periods. 6 Percentage Price Increase (Decrease) From Initial Trading Date Company Name and Ticker Symbol Date of Offering Exchange Gross Offering Proceeds After 1 Day After 1 Week After 1 Month Through March 5, (In Millions) Ocean Shore Holding Co. (OSHC) 12/21/09 Nasdaq $ % Northwest Bancshares, Inc. (NWBI) 12/18/09 Nasdaq BCSB Bancorp, Inc. (BCSB) 04/11/08 Nasdaq ) Average Median The table above presents only short-term historical information on stock price performance, which may not be indicative of the longer-term performance of such stock prices. The historical stock price information is not intended to predict how our shares of common stock may perform following the offering. The historical information in the table may not be meaningful to you because the data were calculated using a small sample. Stock price performance is affected by many factors, including, but not limited to: general market and economic conditions; the interest rate environment; the amount of proceeds a company raises in its offering; and numerous factors relating to the specific company, including the experience and ability of management, historical and anticipated operating results, the nature and quality of the company’s assets, and the company’s market area. The companies listed in the table above may not be similar to New ViewPoint Financial Group, the pricing ratios for their stock offerings may be different from the pricing ratios for New ViewPoint Financial Group and the market conditions in which these offerings were completed may be different from current market conditions. Any or all of these differences may cause our stock to perform differently from these other offerings. The Exchange of Existing Shares of ViewPoint Financial Group Common Stock At the conclusion of the conversion, shares held by existing shareholders of ViewPoint Financial Group will be canceled and exchanged for shares of common stock of New ViewPoint Financial Group.The number of shares of common stock received will be based on an exchange ratio determined as of the conclusion of the conversion and offering, which will depend upon the number of shares sold in the offering.The number of shares received will not be based on the market price of our currently outstanding shares.Instead, the exchange ratio will ensure that existing public shareholders of ViewPoint Financial Group will retain the same percentage ownership of our organization after the offering, exclusive of their purchase of any additional shares of common stock in the offering and their receipt of cash in lieu of fractional exchange shares.In addition, if options to purchase shares of ViewPoint Financial Group common stock are exercised before consummation of the conversion, there will be an increase in the percentage of shares of ViewPoint Financial Group held by public shareholders, an increase in the number of shares of common stock issued to public shareholders in the share exchange and a decrease in the exchange ratio. The following table shows how the exchange ratio will adjust, based on the number of shares of common stock issued in the offering and the shares of common stock issued and outstanding on the date of this prospectus.The table also shows the number of whole shares of New ViewPoint Financial Group common stock a hypothetical owner of ViewPoint Financial Group common stock would receive in exchange for 100 shares of ViewPoint Financial Group common stock owned at the completion of the conversion, depending on the number of shares of common stock sold in the offering. 7 New Shares to be Sold in This Offering New Shares to be Exchanged for Existing Shares of ViewPoint Financial Group Total Shares of Common Stock to be Outstanding After the Offering Exchange Ratio New Shares That Would be Received for 100 Existing Shares Amount Percent Amount Percent Minimum 57
